DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-23 were canceled and claims 24-52 were newly added in the response filed on 6/18/2021.  Claims 24-52 appear to be directed to the elected invention (see Group I of the restriction requirement on p. 2-6 of the OA dated 6/1/2020) and will be examined on the merits.  Claims 24-52 are currently pending and under examination.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered. 
Response to Amendment
The drawings were received on 6/18/2021.  These drawings are acceptable, therefore the objection to figure 2 is withdrawn (see p. 2 of the OA dated 12/21/2020).
Claims 1 and 19 were canceled in the response filed on 6/18/2021, therefore the objections to said claims are now moot (see p. 2-3 of the OA dated 12/21/2020).  
Claims 1-5 and 19-23 were canceled in the response filed on 6/18/2021, therefore the 35 USC 103 rejections of: i) claims 1-3, 19, 20, and 23 as being Paivasaari (“Synthesis, structure and properties of volatile lanthanide complexes containing amidinate ligands application for Er2O3 thin film growth by atomic layer deposition” Journal of Materials Chemistry, 2005, 15, p. 4224-4233, of record) (see p. 5-11 of the OA dated 12/21/2020) and ii) claims 1-5 and 19-23 as being unpatentable over Gordon (US 2006/0141155, published on 6/29/2006, of record) (see p. 11-15 of the OA dated 12/21/2020) are now moot.
Claim Objections
Claims 24, 28, 30, 38, 42, and 45 are objected to because of the following informalities:  
Claims 24 and 38 are objected to because of the following informalities:  in claims 24 and 38, the Markush groups for R2 and R3 should read –Rx is a C1 to C5 linear, or branched, alkyl—.  Conventional Markush language is as follows: “wherein R is a material selected from the group consisting of A, B, C and D” or “wherein R is A, B, C or D” (see MPEP 2173.05(h) and 803.02).
In the second line of the Markush group defining variable “Ln” in claim 24 with respect to the lanthanide compound (ie the line before the limitation “a halide compound represented by…”, the word –and—should be inserted at the end of the line.  The same change should be made in claim 38.
In line 3 of claim 28, the word “steel” should be deleted and replaced by –steel,--.  The same change should be made in line 3 of claim 30 and line 3 of claim 45.
In line 3 of claim 42, the word “vessel” should be deleted and replaced by –vessel,--.
Appropriate correction is required.
	Independent claims 24 and 38 (and also claim 31) refer to the lanthanide of formula “Ln(AMD)3” as “lanthanide compound”, while dependent claims 25, 26, and 41 (and also the final two lines of claim 38) refer to the lanthanide as “the lanthanide amidinate compound”.  The Examiner suggests sticking to one label or another in order to enhance the clarity of the claims and make them easier to follow. 
In claims 25 and 41, the Examiner suggests reciting that “R1 is H” before further reciting the list of lanthanide amidinate compounds (see newly canceled claim 4) as this is the first time the abbreviation “FAMD” is being introduced into the claims (as opposed to “AMD”).  Also see [0007, 0012, and 0057] of the specification as filed.
Claim Rejections - 35 USC § 112(a)-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of the effective filing date.  See MPEP 2163. The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See MPEP 2163.05 through 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter.  With particular respect to the issue of new matter, the new claims (24-52) introduced on 6/18/2021 appear to contain several limitations which do not appear to be supported by the disclosure as filed.  
With respect to independent claim 24, it is not clear that the disclosure as filed provides support for i) the functional limitation of the instantly claimed composition that it “reduces formation of an iron precipitate at an oxide interface in a wafer”; and ii) that the “iron precipitate created at the oxide interface in a wafer is derived from an iron amidinate compound”.  There are three main issues that need to be addressed: 1) does the instantly claimed composition actually reduce formation of an iron precipitate at an oxide interface in a wafer under any circumstances, 2) if the answer to 1) is yes, then is this an inherent function of the instantly claimed composition under all circumstances (see MPEP 2163.07(a)); and 3) is there evidence to show that the mechanism for the 
[0003-0006] of the specification as filed read as follows:

    PNG
    media_image1.png
    252
    795
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    208
    770
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    460
    794
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    110
    752
    media_image4.png
    Greyscale

There are no examples in the disclosure which show any ALD or CVD processes using the instantly claimed composition. Nor is there any data regarding whether the claimed reactions are occurring and/or what the Applicants consider to be the baseline for judging whether a “reduction” of an iron precipitate occurs.  For example, what is the instant precursor being compared against to judge the level of iron precipitate at an oxide interface in a wafer?  An untouched wafer (which should presumably reduce the risk of iron precipitation even more based on [0004-0005] of the specification as filed)?  A composition having a higher level of impurities?  A composition having totally different components?  Based on [0004-0005], likely the baseline for comparison is a precursor composition comprising the lanthanide compound and higher concentrations of the any iron precipitate at any oxide interface in any wafer under any conditions against any other possible composition or lack thereof.  The only examples teach a sublimation processes for purifying lanthanide amidinates (see p. 13-16) and provide no support for any of the new claim limitations. Therefore the Examiner does not see any explicit evidence that the instantly claimed compositions actually possess the instantly claimed properties/functional limitations.  
Further complicating matters is that it is not clear how the iron is related to the wafer (which appears to be limited to a silicon wafer based on the disclosure as filed) such that iron amidinate is allegedly formed, which can then allegedly precipitate at an oxide interface of said wafer.  Though the Applicant teaches that “the commonly reported mechanism for electrical field breakdown failure from iron contamination is the formation of iron precipitates at the Si-SiO2 interface, which frequently penetrate the silicon dioxide” in [0005], the specification does not teach (nor cite any reference to teach) where exactly the iron is coming from and if it actually does precipitate on the Si-SiO2 interface of a silicon wafer via an iron amidinate precursor.  Nor does this appear to be a commonly known mechanism in the prior art.  The following references are all reviews directed to the use of amidinates in CVD and/or ALD processes and the Examiner does not see any evidence in them to support the new limitations of instant claim 24:
	i) Devi (“ ‘Old Chemistries’ for new applications: Perspectives for development of precursors for MOCVD and ALD applications” Coordination Chemistry 
ii) Edelmann (“Lanthanide amidinates and guanidinates: from laboratory curiosities to efficient homogeneous catalysts and precursors for rare-earth oxide thin films” Chem Soc Rev, 2009, 38, p. 2253-2268; see whole document, in particular section 5 on p. 2266-2267, including any Figures, Tables, and Schemes reference therein); and 
iii) Johnson (“Recent Developments in molecular precursors for atomic layer deposition” Organomet Chem, 2019, 42, p. 1-53; see whole document, in particular section 4 on p. 12-16, including any Figures, Tables, and Schemes reference therein).    
The references appear to be totally silent regarding the claimed degradation mechanisms and/or iron precipitates, providing further uncertainty as to whether the Applicant is actually in possession of a precursor composition that reduces formation of any iron precipitate at any oxide interface in any wafer under any conditions as compared against any conceivable comparison.   In other words, the Examiner also fails to see any inherent or implicit evidence in the disclosure as filed and/or the knowledge of those of ordinary skill to fully support the new claim limitations as written.
In other words, with respect to issues 1) and 2) above, even if the Applicant were to argue that “by disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says 
However, and with respect to issue 3) above, it is also not clear if iron precipitates on silicon wafers is recognized to proceed via the mechanism recited in the claims.  There does not appear to be any explicit support or data for the limitations either in the specification as filed or in the prior art, and there is not enough evidence in the originally filed disclosure to extrapolate all of the degradation mechanisms recited in the claims (for example see claims 26, 28, and 30 in addition to the final two lines of claim 24) in the absence of some other known knowledge in the prior art.  In other words, though it might be easy to envision all of these processes occurring to produce iron precipitates on silicon wafers from the instantly claimed lanthanide compound and halide compound in the precursor composition, the Examiner sees no support for said mechanisms, either in the specification as filed or in the prior art.  Therefore it is still unclear if the precursor composition possesses the instantly claimed functional limitation/property under any circumstances.  There is simply not enough evidence to be able to make an objective determination.  If the Applicant is aware of any prior art 
 Independent claim 38 also shares similar issues as independent claim 24 (as do independent claims 51 and 52 which are directed to storage vessels comprising steel containing the compositions of claims 24 and 38 respectively) with respect to the formation of an iron amidinate, allegedly from the interaction of a FeX2 compound and the lanthanide amidinate compound, though at least it can be inferred from claim 38 that the iron allegedly being used to form iron amidinate is sourced from the steel storage vessel.  Similar issues exist with respect to the limitations of claims 26-30, 36, 37, 39-40, and 42-45 as they further limit the iron amidinate compound and the method of its formation, though no further discussion is present in the specification as filed other than the paragraphs recited above and the mechanism(s) do not appear to be reported in the prior art.   
	With additional respect to claim 31, [0067] of the specification as filed teaches that the lanthanide compound passes through a glass coarse fritted disc with porosity 40-60 micron, but is silent regarding other types of fritted discs.  Therefore the description of the fritted disc in claim 31 should include the limiter “glass” in order to be supported by the disclosure as filed.
For these reasons, it appears as if the claims contain several instances of new matter and the Applicant cannot be said to have possession of said limitations at the time of the effective filing date of the instant application. The Examiner notes that all other claims not specifically mentioned above are also rejected because they all carry forward the new matter issues present in independent claims 24 and 38.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 24 recite a “precursor composition that reduces formation of an iron precipitate at an oxide interface in a wafer” and the final two lines of the claim further recite “wherein the iron precipitate created at the oxide interface in a wafer is derived from an iron amidinate compound”.  It is unclear how the iron precipitate and wafer are related.  For example, is the iron present on the wafer, which then somehow reacts with the lanthanide amidinate to form some sort of precipitate?  Or is it derived from some other source (such as a storage vessel-see claims 28 and 38)? [0005] of the specification briefly discusses that iron precipitates can contaminate silicon wafers at the Si-SiO2 interface and that halide impurities can cause corrosion of stainless steel to deliver impurities to the lanthanide amidinates (and products produced therefrom), however it is not clear if the stainless steel is the source of all of the iron impurities or not.  It is further unclear what the actual iron precipitates are.  For example, are the precipitates, halides, oxides, elemental iron, or something else entirely?  If the skilled artisan does not understand the mechanism of reaction occurring between the “iron” 
 Along those same lines, it is also unclear what the activity of the instant composition should be compared against.  For example, if the composition is not present, will an iron precipitate occur?  Or is this improved activity supposed to be compared against a composition with higher levels of the halide compound, or even a composition having different impurities or none at all?  “Reduces” is a relative term and if the skilled artisan does not understand what the baseline for comparison is, then the relative term is of little use. 
Claim 24 is further rejected because it is unclear if the halide compound of formula LnXx(AMD)y is a required component of the composition.  The preamble of the claim recites that the claim is drawn to a composition, further reciting the presence of the lanthanide compound Ln(AMD)3 and the halide compound LnXx(AMD)y, however the claim further recites that the concentration of the halide compound is less than or equal to 10.0 ppm, which encompasses 0 ppm.  In the original claims, it was made clear that both had to be present (see newly deleted claim 1 for example, which recited that the composition comprises at least one halide impurity before further limiting the concentration of said impurity).  
With additional respect to this limitation, it is unclear if the concentration of the halide compound of formula LnXx(AMD)y is limited to 10 ppm total (regardless of how many LnXx(AMD)y compounds are present in the composition), or 10 ppm per compound of formula LnXx(AMD)y present in the composition.  Based on the original claims 1 and 3 for example), either interpretation could be correct.  In contrast, newly canceled claim 1 used to recite that the concentration of each halide impurity ranges from 10.0ppm or less and the concentration of all halide impurities ranges from 50.0 ppm or less, which made a clear distinction between the two. These same issues also occur in claim 38.
In claim 28 it is unclear if the composition is being further limited to require the presence of a stainless steel storage vessel comprising iron (ie the same scope as claim 51), or if this is intended to be interpreted as a “product-by-process” limitation.  See MPEP 2113(I).  The Examiner notes that the limitations “reduces formation of an iron precipitate at an oxide interface of a wafer” in claim 24 and “reduces formation of an iron amidinate compound in a storage vessel comprising steel” in claim 38 are being interpreted as functional limitations/properties of the claimed “precursor composition” such that the only required components of said composition are the lanthanide compound and the halide compound (depending on the interpretation above) absent any evidence to the contrary (also see MPEP 2114, and 2173.05(g)).  Likewise claims 51 and 52 are interpreted to require the compositions above, in addition to a storage vessel comprising steel. 
Additionally, if the storage vessel comprising steel is required, then are any other components of the degradation reaction to form the iron precipitate also required to be present (ie the compound of formula FeX2 and/or the iron amidinate compound and/or HX)?  Similar issues occur in claims 29-31 and in claims 42, 45, and 50 regarding which components are actually required to be present in the composition.
Claim 31 is additionally rejected because it recites that the lanthanide compound passes through a fritted disc with porosity of 40-60 microns before introducing the precursor composition that reduces formation of an iron precipitate at an oxide interface in a wafer to a storage vessel comprising steel.  There are a couple of issues with this claim.  Firstly is that there is a lack of antecedent basis for a storage vessel comprising steel (and it is unclear if the storage vessel and/or filter are now required parts of the instantly claimed composition).  Secondly, if only the lanthanide compound passes through the fritted disc, then where is the halide compound (the other component of the instantly claimed precursor composition)?  Based on figure 2 and [0065-0067], it appears as if the halide compound should be present with the lanthanide compound before it is passed through the filter, however, this still would not refer to the instantly claimed composition as the concentration of the halide compound would be much higher than what is recited in claim 24, from which claim 31 depends.  It appears as if the Applicant is trying to claim process steps in a composition claim using product-by-process language (see MPEP 2113(I) ), however, the process limitations don’t make sense as there is no indication of when the actual composition of claim 24 is actually being formed using the steps of claim 31 (wherein several steps appear to be missing, see elements 204 and 205 in fig. 2). 
Claim 38 is rejected because, as in claim 24, it is unclear what the activity of the instant composition should be compared against.  For example, if the composition is not present in the storage vessel comprising steel, will iron amidinate formation even occur?  Or is this improved activity supposed to be compared against a composition with higher levels of the halide compound, or even a composition having different impurities or none 
Claims 41 and 42 are rejected because there is a lack of antecedent basis for the limitation “precursor composition that reduces formation of an iron amidinate compound in a storage vessel comprising steel” in claims 35, 34, or 24.  Additionally, further regarding claim 42, there is also a lack of antecedent basis for the limitations “FeX2” and “the precursor composition that reduces formation of a Fe(AMD)2”, in either of claims 34 and 24.  
Claims 44 and 45 are rejected because there is a lack of antecedent basis for the limitation “HX” in claim 38.  
Claim 50 is rejected because there is a lack of antecedent basis for “an oxide interface in a wafer”.  
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 recites that HX is selected from the group consisting of HBr, HCl, HI, and HF, however this does not appear to further limit the scope of claim 28 as variable X is presumably limited to Br, Cl, I, and F already based on the definition set forth in claim 24.  The Examiner notes that claim 27 was not rejected for this same rationale because there was no requirement in claim 26 that both “X” variables be identical.  The Examiner notes that claim 44 may also share this same issue if its dependency is corrected.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation 
In claim 24, the Examiner notes that the functional limitation “reduces formation of an iron precipitate at an oxide interface in a wafer” in lines 1-2 is interpreted such that the wafer (and iron precipitate at the oxide interface of said wafer, as well any other intermediates that are involved in the formation of the iron precipitate) is not a required part of the claim.  As long as the prior art teaches a composition that can satisfy the functional limitations of the instant composition, then said limitations will be considered to be met absent any evidence to the contrary.  See MPEP 2114 and 2173.05(g).  Further the limitation “wherein the iron precipitate created at the oxide interface in a wafer is derived from an iron amidinate compound” in the final two lines of the claim is not accorded much patentable weight as it does not further limit the structure of the 
Additionally, based on the specification as filed [0002-0006] and the newly introduced dependent claims (in particular see new claims 26, 28, and 30), it appears that the halide compound represented by formula LnXx(AMD)y is solely responsible for the iron precipitate formation (see 35 USC 112(a) and 112(b) rejections above).  Therefore, proceeding with the assumption that the reduction in formation of the iron precipitate is interpreted relative to a composition having a higher level of impurities of formula LnXx(AMD)y impurities (see 35 USC 112(b) section above), any prior art composition meeting the structural limitations of the composition instantly claimed (in particular the specific concentration levels of LnXx(AMD)y instantly claimed) will be interpreted to meet the intended use/functional limitations of the claim absent any evidence to the contrary.  See MPEP 2112.01.
Claim 38 has been interpreted in a similar manner with respect to the limitations “reduces formation of an iron amidinate compound in a storage vessel comprising steel” in lines 1-2 and “wherein the iron amidinate compound is derived from the interaction of a FeX2 compound and the lanthanide amidinate compound” in the final two lines.  Further, the limitations regarding how the halide compound of formula LnXx(AMD)y and the lanthanide amidinate compound for formula Ln(AMD)3 react to form the iron amidinate and/or iron precipitate in dependent claims 26, 28-30, 36, 37, 39, 40, 42, 44, 45, and 50 are also not accorded much patentable weight because they do not appear to further limit the structure of the actual precursor composition being formed for the claims 27 and 43, the Examiner notes that these limitations, though dealing with the formation of an intermediate in the formation of the iron amidinate/iron precipitate, are further limiting the structure of the precursor composition because they require that at least two of the X variables in the halide compound: LnXx(AMD)y are both the same halogen.  With respect to claim 31, it is unclear if this limitation further limits the structure of the instantly claimed composition for the reasons set forth in the 35 USC 112(b) section above. Therefore, unless the Applicant can show that this process step actually further limits the structural limitations of the precursor composition, it has not been accorded much patentable weight.  Also see MPEP 2113 (I).
The Examiner additionally notes that the abbreviation “AMD” in the formula for the halide compound: LnXx(AMD)y in claims 24 and 38 is interpreted to correspond to the structure of AMD shown with the lanthanide compound (Ln(AMD)3) in the same claims (and any other dependent claims in which is appears), namely the following unit: 
    PNG
    media_image5.png
    106
    231
    media_image5.png
    Greyscale
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 26-40, and 42-52 are rejected under 35 U.S.C. 103 as being unpatentable over Paivasaari (“Synthesis, structure and properties of volatile lanthanide complexes containing amidinate ligands application for Er2O3 thin film growth by atomic layer deposition” Journal of Materials Chemistry, 2005, 15, p. 4224-4233, of record).
Applicant Claims

    PNG
    media_image6.png
    76
    1062
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    363
    1006
    media_image7.png
    Greyscale
…

    PNG
    media_image8.png
    532
    950
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    486
    991
    media_image9.png
    Greyscale
…

    PNG
    media_image10.png
    523
    965
    media_image10.png
    Greyscale

	Determining the Scope and Content of the Prior Art (MPEP §2141.01)
claims 24, 26-31, 33, 36-40, 42-45, 47, and 50-52, Paivasaari teaches the following scheme for producing lanthanide amidinate ligands (see scheme 1 on p. 4225, “synthesis of precursors” on p. 4225 and experimental section on p. 4230-4232):

    PNG
    media_image11.png
    443
    445
    media_image11.png
    Greyscale
 wherein a lanthanide trichloride is reacted with an lithiated amidinate ligand to produce compounds 1-7.  Compounds 1-7 correspond to a compound of instant formula Ln(AMD)3, wherein R1 is methyl (C1 linear alkyl) and R2 and R3 are both tert-butyl groups (C4 branched alkyl) and Ln is La, Y, Ce, Nd, Eu, Er, or Lu.  Paivasaari further teaches that the crude compounds were purified via sublimation at about 200 C/0.05 torr and once purified, compounds 1-7 were sublimed again at 200 C/0.05 torr to produce a high purity compound with less than 1% residue, and that the purified samples were mounted in sealed thin-walled capillaries for ie “vessels”) (see “X-ray crystallographic structure determinations of 1-6” and “Er2O3 film deposition” sections on p. 4232).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With respect to 24, 26-31, 33, 36-40, 42-45, 47, and 50-52, Paivasaari does not explicitly teach that compounds 1-7 comprise a halide compound/impurity of instant formula LnXx(AMD)y.  However, as the compounds are prepared from the corresponding LnCl3 halides (the instantly claimed halide compound wherein X is Cl, x is 3, y is 0, and Ln is La, Y, Ce, Nd, Eu, Er, or Lu), then it is highly likely that there is at least one chloride impurity of formula LnXx(AMD)y present in the crude reaction mixture which would include any unreacted (x =3 and y = 0) or partially reacted (y =1-2 and x =1-2, wherein AMD ( R1, R2, and R3) is as defined as in compounds 1-7 above) halide containing starting material (which is supported by the yields reported in the experimental section).  Paivasaari further teaches that after volatile components are removed from the crude reaction mixtures, that compounds 1-7 are subjected to sublimation at 200C/0.05 torr twice to produce a highly purified product.  These sublimation conditions should be sufficient to produce the instantly claimed compositions, as evidenced by Chervonnyi (“Thermodynamic Properties of Lanthanum Chlorides” Inorganic Materials, 40, 10, 2004, p. 1097-1104, see whole document, of record).  Table 3 on p. 1100 teaches the experimental conditions required to vaporize LaCl3 (the starting material used to produce compound 2 in Paivasaari, see p. 4231) for sublimation (see first through third columns), wherein 200C is approx. 473.15K and 0.05 3 (over 1000K).  
Furthermore, partial reaction products of LnCl3 (wherein 1-2 of the Cl groups are replaced by the corresponding amidinate ligand) are also expected to possess higher sublimation temperatures than the corresponding products of formula 1-7 due to the presence of the Cl atom(s), indicating that these products would also expect to be present in the residue of the sublimations performed in Paivasaari.  Therefore, the compositions produced in Paivasaari, which can correspond to highly purified compounds containing trace amounts of impurities, appear to meet the limitations of the claims.  Also see “Er2O3 film growth studies” and “Er2O3 film characterization” sections on p. 4226-4227 and “conclusions” section on p. 4230, which teach that Er derivative 6, purified using the sublimation conditions described above, can be used to produce high purity Er2O3 thin films without any chloride impurities (which would be derived from the starting lanthanide chlorides, though there are fluorine impurities present in the thin film which are derived from vacuum grease or the Teflon gaskets in the ALD reactor and not the precursor lanthanide amidinate composition-see first paragraph, first column, of p. 4228), which further supports that the compounds 1-7 of Paivasaari possess very low levels of halide impurities if any at all.  Further, the Examiner notes that the specification as filed (see examples 1-2 on p. 13-16) teaches that the sublimation of compounds of formula I at 140-160C at less than 0.5 torr is sufficient to lower the level of halide impurities (which are derived from LnClx(AMD)y, wherein x is at least 1 and x+y=3, impurities leftover from the synthesis process, see [0024]) to the range instantly 
Alternatively, if the compositions produced by Paivaasari do not have the instantly claimed purity levels, then the skilled artisan would have been motivated to do subsequent sublimations on products 1-7 to focus specifically on removing remaining impurities from said products (such as the above described halide impurities, which require higher temperatures to effect sublimation as compared to the products when the sublimations are carried out at the same pressure).  For example, twice sublimed products 1-7 (seemingly wholly freed from volatile impurities), can be subjected to addition sublimations at lower temperatures and/or higher pressures in order to focus solely on removing the halide impurities from said compounds to produce the instantly claimed compositions. The outcome of sublimation is predictable as it is based on the physical properties of the product and any impurities to be removed therefrom.  If the identity of the impurities are known, as in the process of Paivasaari, then it is not an undue burden on the skilled artisan to select an appropriate temperature/pressure combination to selectively remove the desired, relatively volatile amidinate products 1-7, from their halide containing impurities, known to require more harsh sublimation conditions than products 1-7. Also see MPEP 2144.05. These arguments also apply to the purity levels recited in claims 32-35 and 46-49.  
Further, as discussed in the claim interpretation section above, as Paivasaari teaches and/or renders prima facie obvious the instantly claimed compositions of claims 24 and 38, then the claim limitations regarding functional limitations are also claims 26-30, 36, 37, 39, 40, 42-45, and 50.  
With further respect to claims 27 and 43, as Paivasaari only teaches the use of LnCl3 as a starting material, and that there is no reason to expect that compounds 1-7 of Paivasaari comprise any appreciable levels of bromide, iodide, or fluoride, before they are fed to the ALD reactor based on the synthesis conditions disclosed therein, only chloride impurities should be present in said compounds 1-7 in order to form the instantly claimed iron by-products (in particular FeCl2).  
With further respect to claim 31, see the 35 USC 112(b) and “claim interpretations” section above.  As the limitations appear to be directed toward a process for preparing the instantly claimed composition and there is no evidence in the specification as filed that this process step produces a different product than that of Paivasaari, they are not accorded much patentable weight.  Also see MPEP 2113 (I).
With further respect to claims 32, 34, 35, 46, 48, and 49, see 35 USC 112(b) section above.  As it is unclear that 0 ppm of the halide compound can be present in the precursor composition and there is no reason to expect that compounds 1-7 of Paivasaari comprise any appreciable levels of bromide, iodide, or fluoride, before they are fed to the ALD reactor based on the synthesis conditions disclosed therein, only chloride impurities of formula LnXx(AMD)y (X = Cl) should be present in said compounds 1-7 such that 0 ppm of LnBr3, LnI3, and LnF3 are expected to be present in said precursor compositions.  
claims 51 and 52, the ALD reactor (see “Er2O3 film deposition” on p. 4232) is expected to contain steel, wherein the descriptor “storage vessel” is interpreted as an intended use of the steel vessel and does not appear to further limit the structural limitations of any steel vessel.  Also see MPEP 2111.02.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed compositions with a reasonable expectation of success based on the teachings of Paivasaari.  A person of ordinary skill would have been motivated to prepare the compositions instantly claimed, comprising highly pure compounds of formula Ln(AMD)3 and trace amounts of halide impurities of formula LnXx(AMD)y, because Paivasaari teaches how to prepare and purify said compounds/compositions in high purity using sublimation, wherein said compounds can then be further used to prepare high purity thin films, which have a wide variety of industrial uses (see introduction section on p. 4224-4225).  As discussed above, the sublimed products are expected to possess the instantly claimed halide purity levels (or the levels can be reached via repeated sublimations as each sublimation produces a higher purity product in Paivasaari and each sublimation can be tailored to remove specific impurities) because of the differences between the sublimation temperatures of the halide impurities and the products.  Also see MPEP 2144.04(VII) and MPEP 2144.05 and full discussion above.

Claims 24-52 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2006/0141155, published on 6/29/2006, of record).

Applicant Claims

    PNG
    media_image6.png
    76
    1062
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    363
    1006
    media_image7.png
    Greyscale
…

    PNG
    media_image8.png
    532
    950
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    486
    991
    media_image9.png
    Greyscale
…

    PNG
    media_image10.png
    523
    965
    media_image10.png
    Greyscale

	Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	The Examiner firstly notes that the “Claim Interpretation” section above should be read prior to the following prior art rejection. Gordon discloses atomic layer deposition using metal amidinates (see whole document).  With particular regard to claims 24-52, Gordon teaches the production and purification of La(iPr-AMD)3 and La (iPr-tBuAMD)3 [0079-0080, which refer to the process in 0074], which are compounds of formula Ln(AMD)3, wherein R1 is methyl (C1 linear alkyl) or tert-butyl (C4 branched alkyl), R2 and R3 are both isopropyl (C3 branched alkyl) groups, and Ln is La.  Gordon teaches that the process comprises reacting LaCl3(THF)2 with a lithiated amidinate ligand to produce the lanthanum trisamidinate products.  Gordon further teaches that the crude compounds were purified via sublimation at 80C/40 mtorr or 120C/50 mtorr and that at least the purified La(iPr-AMD)3 was further subjected to atomic layer deposition (ALD) in the apparatus of fig. 1  (ie “a vessel comprising steel”) (see fig. 1 and [0106-0109 and 0089-0092]).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 24-52, Gordon does not explicitly teach that the compounds of formula Ln(AMD)3 further comprise a halide impurity of instant formula LnXx(AMD)y.  However, as the compounds are prepared from the corresponding LaCl3 halides, then at least one chloride impurity of formula LnXx(AMD)y is expected to be present in the crude reaction mixture, which would include any unreacted (x =3 and y = 0) or partially reacted (y =1-2 and x =1-2, wherein AMD ( R1, R2, and R3) is as defined as above) halide containing starting material (which is supported by the yields reported in [0079-0080]).  Additionally, Gordon teaches that any metal MXn halide can be used to produce the corresponding M amidinate compounds (see [0048]) such that LaCl3 could be substituted for any LaX3 halide to also potentially produce bromide, fluoride, and iodide impurities (with particular respect to claims 32-35 and 46-49).  Gordon further teaches that the compounds are subjected to sublimation at 80C/40 mtorr or 120C/50 mtorr to produce a highly purified product.  These sublimation conditions should be sufficient to produce the instantly claimed compositions, as evidenced by Chervonnyi (“Thermodynamic Properties of Lanthanum Chlorides” Inorganic Materials, 40, 10, 2004, p. 1097-1104, see whole document, of record).  Table 3 on p. 1100 teaches the experimental conditions required to vaporize LaCl3 (the starting material used in [0079-0080]) for sublimation (see first through third columns), wherein 80C is approx. 353.15K, 120C is approx. 393.15K, 40 mtorr is approx. 5 Pa and 50 mtorr is approx. 7 Pa.  The entries in Table 3 of Chervonnyi teach that at 5-7 Pa, the temperature of the sublimation would need to be much higher in order to vaporize LaCl3 (over 1000K).  3 (wherein 1-2 of the Cl groups are replaced by the corresponding amidinate ligand) are also expected to possess higher sublimation temperatures than the corresponding lanthanum trisamidinate products of Gordon due to the presence of the Cl atom(s), indicating that these products would also expect to be present in the residue of the sublimations performed in Gordon.  Therefore, the compositions produced in Gordon, which can correspond to highly purified compounds containing trace amounts of impurities, appear to meet the limitations of the claims.  Further, the Examiner notes that the specification as filed (see examples 1-2 on p. 13-16) teaches that the sublimation of compounds of formula I at 140-160C at less than 0.5 torr is sufficient to lower the level of halide impurities (which are derived from LnClx(AMD)y, wherein x is at least 1 and x+y=3, impurities leftover from the synthesis process, see [0024]) to the range instantly claimed, providing further evidence that the compounds/compositions of Gordon are expected to possess negligible halide impurities which fall within the instantly claimed levels. 
Alternatively, if the compositions produced by Gordon do not have the instantly claimed purity levels, then the skilled artisan would have been motivated to do subsequent sublimations on the lanthanum trisamidinate products to focus specifically on removing any remaining impurities from said products (such as the above described halide impurities, which require higher temperatures to effect sublimation as compared to the products when the sublimations are carried out at the same pressure).  For example, the sublimed lanthanum trisamidinate products in [0079-0080] (seemingly wholly freed from volatile impurities), can be subjected to addition sublimations at lower temperatures and/or higher pressures in order to focus solely on removing the halide claims 32-35 and 46-49.  
Further, as discussed in the claim interpretation section above, as Gordon teaches and/or renders prima facie obvious the instantly claimed compositions of claims 24 and 38, then the claim limitations regarding functional limitations are also interpreted to be met as the functional limitations of the claimed precursor composition appear to be based solely on the instantly claimed levels of the halide compound in the precursor composition.  This same argument applies to the limitations recited in claims 26-30, 36, 37, 39, 40, 42-45, and 50.  
With further respect to claims 25, 41, 51, and 52, Gordon further teaches that compounds of the general formula (3) are preferred compounds for use in subsequent vapor deposition reactions in ALD vessels containing steel (container 11 in fig. 1, see [0089-0092]), and include formamidinates (“FAMD”, compounds wherein instant R1 is H in formula I and corresponding to variables R3, R3’, and R3’’ in formula 3 of Gordon), and compounds wherein Ln (variable M’’ in formula 3 of Gordon) is any lanthanide metal, preferably lanthanum (La) [0043, 0046].  Also see MPEP 2144.08.  Additionally, the claims 51 and 52 is interpreted as an intended use of the steel vessel and does not appear to further limit the structural limitations of any steel vessel.  Also see MPEP 2111.02.
With further respect to claims 27 and 43, as Gordon only explicitly teaches the use of LaCl3 as a starting material, and that there is no reason to expect that the compounds of Gordon comprise any appreciable levels of bromide, iodide, or fluoride, before they are fed to the ALD reactor based on the synthesis conditions disclosed therein, only chloride impurities should be present in said compounds 1-7 in order to form the instantly claimed iron by-products (in particular FeCl2).  However, Gordon additionally teaches that any metal MXn halide can be used to produce the corresponding M amidinate compounds (see [0048]) such that LaCl3 could be substituted for any LaX3 halide to also potentially produce bromide, fluoride, and iodide impurities, which could produce any of the instantly claimed FeX2 compounds.
With further respect to claim 31, see the 35 USC 112(b) and “claim interpretations” section above.  As the limitations appear to be directed toward a process for preparing the instantly claimed composition and there is no evidence in the specification as filed that this process step produces a different product than that of Gordon, they are not accorded much patentable weight.  Also see MPEP 2113 (I).
With further respect to claims 32, 34, 35, 46, 48, and 49, see 35 USC 112(b) section above.  As it is unclear that 0 ppm of the halide compound can be present in the precursor composition and there is no reason to expect the compounds of Gordon comprise any appreciable levels of bromide, iodide, or fluoride (being prepared from LaCl3(THF)2), only chloride impurities of formula LnXx(AMD)y (X = Cl) should be present 3, LnI3, and LnF3 are expected to be present in said precursor compositions.  Alternatively, Gordon additionally teaches that any metal MXn halide can be used to produce the corresponding M amidinate compounds (see [0048]) such that LaCl3 could be substituted for any LaX3 halide to also potentially produce the instantly claimed impurities.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed compositions with a reasonable expectation of success based on the teachings of Gordon.  A person of ordinary skill would have been motivated to prepare the compositions instantly claimed, comprising highly pure compounds of formula Ln(AMD)3 and trace amounts of halide impurities of formula LnXx(AMD)y, because Gordon teaches how to prepare and purify said compounds/compositions in high purity using sublimation, wherein said compounds can then be further used to prepare high purity thin films, which have a wide variety of industrial uses (see abstract).  As discussed above, the sublimed products are expected to possess the instantly claimed halide purity levels (or the levels can be reached via repeated sublimations as each sublimation can be tailored to remove specific impurities) because of the differences between the sublimation temperatures of the halide impurities and the products.  Also see MPEP 2144.04(VII) and MPEP 2144.05 and full discussion above.
Examiner Note
The Examiner notes that both Paivasaari and Gordon (see p. 5-15 of the OA dated 12/21/2020) were previously applied as prior art against newly canceled claims 1-5 and 19-23.  In the response filed on 6/18/2021 the Applicant presented no specific claims 24-52.  As discussed above, though the new claims were further limited by functional limitations related to the intended use of the compositions, as it appears that the functional limitations are satisfied by the instantly claimed concentration of the halide compound in the claimed precursor composition, and as Paivasaari and Gordon render obvious and/or teach these limitations for the reasons set forth above, then the rejections still appear to be applicable to the new claims absent any evidence to the contrary.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622